DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:
"key-value pair" should be "key-value pairs" [Claim 9, line 7].
Appropriate correction is required. Further, in an effort to practice compact prosecution, each of these limitations has been interpreted similarly as in the provided recommendation for each limitation, above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 9, 17 similarly recite selecting a metadata key associated with a comment of an object from metadata of the object, the metadata comprising a plurality of key-value pairs; determining a value corresponding to the metadata key based on the metadata; and evaluating the comment quality based on the comment and the value corresponding to the metadata key.

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – A device for evaluating a comment quality, comprising: one or more processors; and a storage device, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional merely implement the judicial exception using generic computing components which is not sufficient to overcome the essentially mental nature of these claims. Accordingly, claims 1, 9 and 17 are not patent eligible.
Claims 2-8, 10-16, 18-20 depend on claims 1, 9, 17 and include all the limitations of claims 1, 9, 17. Therefore, claims 2-8, 10-16, 18-20 recite the same abstract idea of evaluating comment quality being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2, 10, 18 similarly recite additional limitations pertaining to the selecting of the metadata key comprising generating a first and second vector, determining relevance, and selecting of a metadata key with maximum relevance. This judicial exception is not integrated into a practical application. That is, the additional elements pertaining to the selecting of the metadata key comprising generating a first and second vector, determining relevance, and selecting of a metadata key with maximum relevance which each, respectively, encompass a user further generating a first and second vector, such as by observing the words of the comments and the metadata and placing them into a first and second vector such as by writing them down on a piece of paper; based on the vectors that were written down, the user can further make a mental judgement as to the relevance between the metadata key and the comment; finally, the user can make another mental judgement of selecting a metadata key with the highest relevance by making a mental comparison of the determined relevance in the previous step. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. These additional steps are further directed to an abstract idea (mental process) and do not integrate the judicial exception into a practical application. Accordingly, claims 2, 10, 18 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 
Claims 3, 11, 19 similarly recite additional limitations pertaining to the generating of a third vector and determining of the comment quality. This judicial exception is not integrated into a practical application. That is, the additional elements pertaining to the generating of the third vector encompass a user further generating a third vector, such as by observing the values of the words of the comments as looked up and placing them into a third vector such as by writing them down on a piece of paper. Therefore, this limitation is directed to a further mental process. The limitation pertaining to the determining of the comment quality based on the third and first vector is directed to mathematical concepts (mathematical calculations). That is, under its BRI and in light of [0070] of the instant specification, “the value/quality of the user comment may be predicted by using a feature matrix H R.sup.2l.times.n, which may be expressed by: H=H.sub.c+H.sub.c (8)”. Therefore, this paragraph suggests that the determining of the comment quality is a pure mathematical calculation. Therefore, these additional steps are further directed to multiple abstract ideas and would not integrate the judicial exception into a practical application. Accordingly, claims 3, 11, 19 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 
Claims 4, 12, 20 similarly recite additional limitations pertaining to the determining of a score based on the third and first vectors and determining of high and low quality comments based on thresholds. This judicial exception is not integrated into a practical application. That is, the additional elements pertaining to determining of high and low quality comments based on thresholds encompass a user further making a mental judgment comprising comparing the scores to two different thresholds and determining that the comments are of high or low quality based on the comparison. Therefore, this limitation is directed to a further mental process. The limitation pertaining to the determining of a score based on the third and first vectors is directed to mathematical concepts (mathematical calculations). That is, under its BRI and in light of [0070] of the instant specification, “the value/quality of the user comment may be predicted by using a feature matrix H R.sup.2l.times.n, which may be expressed by: H=H.sub.c+H.sub.c (8)”. Therefore, this paragraph suggests that the determining of the comment quality including determining a score is a pure mathematical calculation. Therefore, these additional steps are further directed to multiple abstract ideas and would not integrate the judicial exception into a practical 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are further directed to mathematical concepts and mental processes. Further recitation of the abstract ideas is not sufficient to amount to significantly more than the judicial exception. Therefore, claims 4, 12, 20 are not patent eligible.
Claims 5, 13 similarly recite additional limitations pertaining to the selecting of the metadata key and determining of the value being performed by a selector model while the evaluating the comment quality is performed by a predictor model and simultaneously training these models by a training set. This judicial exception is not integrated into a practical application. That is, these additional elements are further directed to mathematical concepts. That is, neither the claims or the applicant’s disclosure gives any detail as to how the selector model selects the metadata key or how the how the selector model evaluates comment quality, in themselves, other than the fact that the selector models and predictor models are trained and optimized using mathematical concepts, such as the stochastic gradient descent ([0054], [0070]) and policy gradient methods [0057] a disclosed in the applicant’s specification. Therefore, under it’s BRI and in light of the specification, this limitation uses a mathematical model (mathematical concepts) to select a metadata key. Further, the limitation 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are further directed to mathematical concepts. Further recitation of the abstract ideas is not sufficient to amount to significantly more than the judicial exception. Therefore, claims 5, 13 are not patent eligible.
Claims 6, 14 similarly recite additional limitations pertaining to the training of the selector model and the predictor model by initiating parameters, inputting comments, metadata, and values into the models, optimizing the predictor model, determining whether to give the selector model a reward based on a performance of the predictor model, and optimizing the selector model. Under their BRI and in light of the specification, the inputting of data into the models merely involves the inputting of data into the mathematical models, as explained in [0055] of the specification, while optimizing the predictor model involves optimizing the selector model using the policy gradient method, as explained in 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are further directed to mathematical concepts. Further recitation of the abstract ideas is not sufficient to amount to significantly more than the judicial exception. Therefore, claims 6, 14 are not patent eligible.
Claims 7, 15 similarly recite additional limitations pertaining to the optimizing of the predictor model and the selector model based on a stochastic gradient descent method and a policy gradient descent method, respectively. These limitations are directed to pure mathematical calculations and relationships. Therefore, these additional steps are further directed to multiple abstract ideas and would not integrate the judicial exception into a practical application. Accordingly, claims 7, 15 recite an abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the 
Claims 8, 16 similarly recite additional limitations pertaining to the annotated data being fetched from a network and voting data provided by a plurality of network users. These additional limitations do not integrate the abstract idea into a practical application and merely represent insignificant extra-solution activities to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the field of data storage and retrieval and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, the additional elements would not provide significantly more than the judicial exceptions.

Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (US 2016/0342584).	
Regarding claim 1, Han discloses:
A method for evaluating a comment quality, comprising: selecting a metadata key associated with a comment of an object from metadata of the object at least by ([0041] “In the phase 310, data associated with interactions between two users (denoted as u and v) in a social network are collected for social relation analysis. The data may be collected from online social information sharing and communication services, such as microbloging, blogs, instant messages, social networks, reviews etc. For example, a crawler may be used to gather (311) related information as much as possible from internetwork, such as comments cm(u,v), message ms(u,v), browses br(u,v), redirect messages rd(u,v), agree operations agr(u,v), and disagree operations dagr(u,v), etc” [0044] “sentiments words in texts may be extracted from interaction data, and then assigned with polarities. For example, by traversing all interaction texts between user u and v, all of the sentiment words may extracted from the texts, forming a set denoted as SW(u,v), where each element denoted as sw represents a single sentiment word.”) and the selecting of the metadata key is the extracting of 
the metadata comprising a plurality of key-value pairs at least by ([0044] “Each sentiment word may be assigned with a polarity according to a pre-constructed sentiment word library, which is always a mapping between items and corresponding polarities. For example, the sentiment word dictionary may be a key-value set, with each pair denoting a sentiment word and corresponding polarity sign and strength.”);
determining a value corresponding to the metadata key based on the metadata at least by ([0044] “sentiments words in texts may be extracted from interaction data, and then assigned with polarities. For example, by traversing all interaction texts between user u and v, all of the sentiment words may extracted from the texts, forming a set denoted as SW(u,v), where each element denoted as sw represents a single sentiment word. Each sentiment word may be assigned with a polarity according to a pre-constructed sentiment word library, which is always a mapping between items and corresponding polarities. For example, the sentiment word dictionary may be a key-value set, with each pair denoting a sentiment word and corresponding polarity sign and strength. For example, a set “good, +1” may mean a positive word “good”, a set “lovely, +3” may mean a very positive word “lovely”, a set “bad, −1” may mean a negative word “bad”, and “hate, −3” may mean a very negative word “hate”.”) and the value corresponding to the metadata key is the polarity sign/strength for each 
and evaluating the comment quality based on the comment and the value corresponding to the metadata key at least by ([0045] “The polarities of all the sentiment words may be summed up, to derive a polarity of whole interaction texts. For example, the polarity of whole interaction texts Ptext (u, v) may be calculated according to equation (1): Ptext(u,v)=Σpl(sw),sw∈SW(u,v)  (1)
where the pl function is defined as an assignment of polarity for an individual sentiment word, which could be either positive or negative.”) and the comment quality is the polarity of the whole interaction texts.
Regarding claim 9, Han discloses:
A device for evaluating a comment quality, comprising: one or more processors; and a storage device, configured to store one or more programs, wherein when the one or more programs are executed by the one or more processors at least by ([0068]), the one or more processors are configured to: select a metadata key associated with a comment of an object from metadata of the object at least by ([0041] “In the phase 310, data associated with interactions between two users (denoted as u and v) in a social network are collected for social relation analysis. The data may be collected from online social information sharing and communication services, such as microbloging, blogs, instant messages, social networks, reviews etc. For example, a crawler may be used to gather (311) related information as much as possible from internetwork, such as comments cm(u,v), message ms(u,v), 
the metadata comprising a plurality of key-value pair at least by ([0044] “Each sentiment word may be assigned with a polarity according to a pre-constructed sentiment word library, which is always a mapping between items and corresponding polarities. For example, the sentiment word dictionary may be a key-value set, with each pair denoting a sentiment word and corresponding polarity sign and strength.”);
determine a value corresponding to the metadata key based on the metadata at least by ([0044] “sentiments words in texts may be extracted from interaction data, and then assigned with polarities. For example, by traversing all interaction texts between user u and v, all of the sentiment words may extracted from the texts, forming a set denoted as SW(u,v), where each element denoted as sw represents a single sentiment word. Each sentiment word may be assigned with a polarity according to a pre-constructed sentiment word library, which is always a mapping between items and corresponding polarities. For corresponding polarity sign and strength. For example, a set “good, +1” may mean a positive word “good”, a set “lovely, +3” may mean a very positive word “lovely”, a set “bad, −1” may mean a negative word “bad”, and “hate, −3” may mean a very negative word “hate”.”) and the value corresponding to the metadata key is the polarity sign/strength for each sentiment word defined by key-value sets within the sentiment word dictionary which are assigned to extracted sentiment words in texts;
and evaluate the comment quality based on the comment and the value corresponding to the metadata key at least by ([0045] “The polarities of all the sentiment words may be summed up, to derive a polarity of whole interaction texts. For example, the polarity of whole interaction texts Ptext (u, v) may be calculated according to equation (1): Ptext(u,v)=Σpl(sw),sw∈SW(u,v)  (1)
where the pl function is defined as an assignment of polarity for an individual sentiment word, which could be either positive or negative.”) and the comment quality is the polarity of the whole interaction texts.
Regarding claim 17, Han discloses:
A non-transitory computer readable storage medium having stored thereon a computer program that, when executed by a processor, cause a method for evaluating a comment quality to be implemented at least by ([0068]), the method comprising: selecting a metadata key associated with a comment of an object from metadata of the object at least by ([0041] “In the phase 310, data associated with interactions between two users (denoted as u and v) in a reviews etc. For example, a crawler may be used to gather (311) related information as much as possible from internetwork, such as comments cm(u,v), message ms(u,v), browses br(u,v), redirect messages rd(u,v), agree operations agr(u,v), and disagree operations dagr(u,v), etc” [0044] “sentiments words in texts may be extracted from interaction data, and then assigned with polarities. For example, by traversing all interaction texts between user u and v, all of the sentiment words may extracted from the texts, forming a set denoted as SW(u,v), where each element denoted as sw represents a single sentiment word.”) and the selecting of the metadata key is the extracting of sentiment words from interaction text (e.g. comments from online reviews), while the objects are the interaction texts of users,
the metadata comprising a plurality of key-value pairs at least by ([0044] “Each sentiment word may be assigned with a polarity according to a pre-constructed sentiment word library, which is always a mapping between items and corresponding polarities. For example, the sentiment word dictionary may be a key-value set, with each pair denoting a sentiment word and corresponding polarity sign and strength.”);
determining a value corresponding to the metadata key based on the metadata at least by ([0044] “sentiments words in texts may be extracted from interaction data, and then assigned with polarities. For example, by traversing all corresponding polarity sign and strength. For example, a set “good, +1” may mean a positive word “good”, a set “lovely, +3” may mean a very positive word “lovely”, a set “bad, −1” may mean a negative word “bad”, and “hate, −3” may mean a very negative word “hate”.”) and the value corresponding to the metadata key is the polarity sign/strength for each sentiment word defined by key-value sets within the sentiment word dictionary which are assigned to extracted sentiment words in texts;
and evaluating the comment quality based on the comment and the value corresponding to the metadata key at least by ([0045] “The polarities of all the sentiment words may be summed up, to derive a polarity of whole interaction texts. For example, the polarity of whole interaction texts Ptext (u, v) may be calculated according to equation (1): Ptext(u,v)=Σpl(sw),sw∈SW(u,v)  (1)
where the pl function is defined as an assignment of polarity for an individual sentiment word, which could be either positive or negative.”) and the comment quality is the polarity of the whole interaction texts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2016/0342584) in view of Scott (US 2007/0078845).
As per claim 2, claim 1 is incorporated, Han fails to disclose “wherein selecting the metadata key comprises: generating a first vector of the comment by converting each word or phrase in the comment into a word vector; generating a second vector of the metadata by converting each metadata key in the metadata to a predetermined dimension vector; determining a relevance of each metadata key in the metadata to the comment based on the first vector and the second vector; and selecting a metadata key having a maximum relevance to the comment from the metadata”
However, Scott teaches the following limitations, wherein selecting the metadata key comprises: generating a first vector of the comment by converting each word or phrase in the comment into a word vector at least by ([0064] “Word value vectors of the reviews are generated (504). The word value vectors include term frequency—inverse document frequency values for words in the reviews. Term frequency—inverse document frequency (also known 
generating a second vector of the metadata by converting each metadata key in the metadata to a predetermined dimension vector at least by ([0068] “The k random vectors are the initial centroids for the vector space.”) and the predetermined dimension vector are any of the k random vectors assigned as the initial centroids for the vector space which also include the TF-IDF values for words from the reviews;
determining a relevance of each metadata key in the metadata to the comment based on the first vector and the second vector at least by ([0069] “the similarity (distance) between a word value vector and a centroid is the cosine similarity (also known as “cosine distance”): [formula] where X·Y is the dot product of vectors X and Y, ||X↑↑×||Y↑↑ is the length of vector X times the length of vector Y, and cos θ is the cosine similarity”) and the relevance of the metadata keys in the vectors is the determining of the distance between world value vectors and centroids (which each contain metadata keys or TF-IDF values for words) using a cosine distance formula;
and selecting a metadata key having a maximum relevance to the comment from the metadata at least by ([0030] “Each word value vector is assigned to one of the k clusters based on the similarity (distance) between the respective word value vector and each centroid. A word value vector is assigned to the centroid with which it is most similar (shortest distance).” [0069] “In some embodiments, the similarity (distance) between a word value vector and a 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Scott into the teaching of Han because both references disclose the evaluation of user comments or reviews. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Han to further include the selecting of metadata keys that are most relevant to a comment as in Scott in order to be able to used to ultimately distinguish reviews that are more highly rated from those that are not.
As per claim 10, claim 9 is incorporated, Han fails to disclose “wherein the one or more processors are further configured to: generate a first vector of the comment by converting each word or phrase in the comment into a word vector; generate a second vector of the metadata by converting each metadata key in the metadata to a predetermined dimension vector; determine a relevance of each metadata key in the metadata to the comment based on the first vector and the second vector; and select a metadata key having a maximum relevance to the comment from the metadata”
However, Scott teaches the following limitations, wherein the one or more processors are further configured to: generate a first vector of the comment by converting each word or phrase in the comment into a word vector at least by ([0064] “Word value vectors of the reviews are generated (504). The word value vectors include term frequency—inverse document frequency values for words in the reviews. Term frequency—inverse document frequency (also known as “TF-IDF” or “TFIDF”) is a technique for evaluating the importance of words in a document, or in the case of these embodiments, in a review.”);
generate a second vector of the metadata by converting each metadata key in the metadata to a predetermined dimension vector at least by ([0068] “The k random vectors are the initial centroids for the vector space.”) and the predetermined dimension vector are any of the k random vectors assigned as the initial centroids for the vector space which also include the TF-IDF values for words from the reviews;
determine a relevance of each metadata key in the metadata to the comment based on the first vector and the second vector at least by ([0069] “the similarity (distance) between a word value vector and a centroid is the cosine similarity (also known as “cosine distance”): [formula] where X·Y is the dot product of vectors X and Y, ||X↑↑×||Y↑↑ is the length of vector X times the length of vector Y, and cos θ is the cosine similarity”) and the relevance of the metadata keys in the vectors is the determining of the distance between world value vectors and centroids (which each contain metadata keys or TF-IDF values for words) using a cosine distance formula;
and select a metadata key having a maximum relevance to the comment from the metadata at least by ([0030] “Each word value vector is assigned to 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Scott into the teaching of Han because both references disclose the evaluation of user comments or reviews. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Han to further include the selecting of metadata keys that are most relevant to a comment as in Scott in order to be able to used to ultimately distinguish reviews that are more highly rated from those that are not.
Claim 18 recites similar claim limitations as the method of claim 2, except that it sets forth the claimed invention as non-transitory computer readable storage medium, as such it is rejected for the same reason as applied hereinabove.


Claims 3, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2016/0342584) in view of Scott (US 2007/0078845) and further in view of Wang (US 2013/0268457).
As per claim 3, claim 2 is incorporated, Han, Scott fail to disclose “wherein evaluating the quality of the comment, comprises: generating a third vector of the value corresponding to the metadata key; and determining the comment quality based on the third vector and the first vector”
However, Wang teaches the following limitations, wherein evaluating the quality of the comment, comprises: generating a third vector of the value corresponding to the metadata key at least by ([0003] “The system and method may additionally include generating a rating vector, the rating vector including a plurality of values and elements, each element of the rating vector corresponding to an average aspect rating for each aspect having a rating in the one or more multi-aspect reviews of the product or service.” [0018] “A review 200 may also include a plurality of aspect ratings 204 in which a user expresses a score for each of a plurality of aspects.…For example, multi-aspect ratings for a hotel may include aspects of “overall,” “value,” “location,” “sleep quality,” “rooms,” “cleanliness,” and “service.”) and the value corresponding to the metadata key are the average values for each aspect, wherein the aspects such as the words “overall”, “value”, etc. are the metadata keys;
and determining the comment quality based on the third vector and the first vector at least by ([0035] “In operation 406, a training module (e.g., training module 108) may generate an inference model (e.g., inference model 110) based text feature vectors and the rating vectors, such that the inference model may be applied to text reviews (e.g., as embodied by review text vectors 111) to infer aspect ratings (e.g., as embodied by inferred rating vectors 112) associated with the text reviews.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wang into the teaching of Han, Scott because the references disclose the evaluation of user comments or reviews. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the generating of another vector of values and using it to determine the quality of comments as in Wang in order to be able to rank them and show the most relevant ones to users.
As per claim 11, claim 10 is incorporated, Han, Scott fail to disclose “wherein the one or more processors are further configured to: generate a third vector of the value corresponding to the metadata key; and determine the comment quality based on the third vector and the first vector”
However, Wang teaches the following limitations, wherein the one or more processors are further configured to: generate a third vector of the value corresponding to the metadata key at least by ([0003] “The system and method may additionally include generating a rating vector, the rating vector including a plurality of values and elements, each element of the rating vector corresponding to an average aspect rating for each aspect having a rating in the one or more multi-aspect reviews of the product or service.” [0018] “A review 200 
and determine the comment quality based on the third vector and the first vector at least by ([0035] “In operation 406, a training module (e.g., training module 108) may generate an inference model (e.g., inference model 110) based on the text feature vectors and the rating vectors, such that the inference model may be applied to text reviews (e.g., as embodied by review text vectors 111) to infer aspect ratings (e.g., as embodied by inferred rating vectors 112) associated with the text reviews.”).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Wang into the teaching of Han, Scott because the references disclose the evaluation of user comments or reviews. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the generating of another vector of values and using it to determine the quality of comments as in Wang in order to be able to rank them and show the most relevant ones to users.
Claim 19 recites similar claim limitations as the method of claim 3, except that it sets forth the claimed invention as non-transitory computer readable storage medium, as such it is rejected for the same reason as applied hereinabove.

Claims 4, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2016/0342584) in view of Scott (US 2007/0078845) and Wang (US 2013/0268457) and further in view of Vo (From Helpfulness Prediction to Helpful Review Retrieval for Online Product Reviews).
As per claim 4, claim 3 is incorporated, Han, Scott, Wang fail to disclose “wherein determining the comment quality comprises: determining a score of the comment based on the third vector and the first vector; determining that the comment has a high quality in response to determining that the score is greater than a first threshold; and determining that the comment has a low quality in response to determining that the score is less than a second threshold, wherein the first threshold is greater than or equal to the second threshold”
However, Vo teaches the following limitations, wherein determining the comment quality comprises: determining a score of the comment based on the third vector and the first vector at least by ([Pg. 40, Sec. 3.2] discloses the generating of a vector for each review during feature extraction based on various different features (different vectors such as first, second, third, etc. vectors  [Pg. 41, sec. 3.3] “The reason for a regression model instead of a classification model is that we would like to estimate the helpfulness of each review as a numeric value in the finest range [0, 1]… Let R be a list of reviews about a given product, 
determining that the comment has a high quality in response to determining that the score is greater than a first threshold; and determining that the comment has a low quality in response to determining that the score is less than a second threshold, wherein the first threshold is greater than or equal to the second threshold at least by ([Pg. 42, Sec. 3.4] “In this step, we predict helpfulness of each review and filter helpful reviews using the threshold T” [Pg. 44, Sec. 4.2] “An estimated numeric value for the helpfulness of each review is compared with the threshold. If it is greater than or equal to the threshold, the review is predicted “helpful”; and otherwise, “unhelpful”.”) and the first and second threshold are the threshold, which are compared to each of the calculated numeric values (first and second threshold are equal) to determine if the review is helpful (high quality) or unhelpful (low quality).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Vo into the teaching of Han, Scott, Wang because the references disclose the evaluation of user comments or reviews. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the determine the quality of a user review of a product based on a score and threshold values in Vo in order to be able to rank them and show the most relevant ones to users.
As per claim 12, claim 11 is incorporated, Han, Scott, Wang fail to disclose “wherein the one or more processors are further configured to: determine a score of the comment based on the third vector and the first vector; determine that the comment has a high quality in response to determining that the score is greater than a first threshold; and determine that the comment has a low quality in response to determining that the score is less than a second threshold, wherein the first threshold is greater than or equal to the second threshold”
However, Vo teaches the following limitations, wherein the one or more processors are further configured to: determine a score of the comment based on the third vector and the first vector at least by ([Pg. 40, Sec. 3.2] discloses the generating of a vector for each review during feature extraction based on various different features (different vectors such as first, second, third, etc. vectors  [Pg. 41, sec. 3.3] “The reason for a regression model instead of a classification model is that we would like to estimate the helpfulness of each review as a numeric value in the finest range [0, 1]… Let R be a list of reviews 
determine that the comment has a high quality in response to determining that the score is greater than a first threshold; and determine that the comment has a low quality in response to determining that the score is less than a second threshold, wherein the first threshold is greater than or equal to the second threshold at least by ([Pg. 42, Sec. 3.4] “In this step, we predict helpfulness of each review and filter helpful reviews using the threshold T” [Pg. 44, Sec. 4.2] “An estimated numeric value for the helpfulness of each review is compared with the threshold. If it is greater than or equal to the threshold, the review is predicted “helpful”; and otherwise, “unhelpful”.”) and the first and second threshold are the threshold, which are compared to each of the calculated numeric values (first and second threshold are equal) to determine if the review is helpful (high quality) or unhelpful (low quality).
 prior to the effective filing date of the claimed invention to incorporate the teaching of Vo into the teaching of Han, Scott, Wang because the references disclose the evaluation of user comments or reviews. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the combination of references to further include the determine the quality of a user review of a product based on a score and threshold values in Vo in order to be able to rank them and show the most relevant ones to users.
Claim 20 recites similar claim limitations as the method of claim 4, except that it sets forth the claimed invention as non-transitory computer readable storage medium, as such it is rejected for the same reason as applied hereinabove.

Claims 5, 8, 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 2016/0342584) in view of Liu (Modeling and Predicting the Helpfulness of Online Reviews).
As per claim 5, claim 1 is incorporated, Han fails to disclose “wherein selecting the metadata key and determining the value are performed by a selector model, and evaluating the comment quality is performed by a predictor model, and the method further comprises: simultaneously training the selector model and the predictor model by a training set, wherein the training set comprises a plurality of comments and annotated data indicating a quality of each comment”
However, Liu teaches the following limitations, wherein selecting the metadata key and determining the value are performed by a selector model 
and evaluating the comment quality is performed by a predictor model at least by ([Pg. 447, Sec. 3.5] discloses the calculating of the helpfulness score of reviews based on a combination of the three individual models, such as the modeling of the writing style as cited in the previous limitation, and the other models which are all disclosed in Secs. 3.2-3.4,
and the method further comprises: simultaneously training the selector model and the predictor model by a training set at least by ([Pg. 447, Sec. 3.6] discloses the estimation of parameters of the model based on training data which involves the minimizing of function (7) which comprises variables as output by the models, such as the modeling of the writing style and the complete model, as previously cited; that is, the simultaneous training of the models is the minimizing of function (7) which comprises the calculations from these models,
wherein the training set comprises a plurality of comments and annotated data indicating a quality of each comment at least by ([Pg. 444, Sec. 2.1] “The helpfulness of a review in the training data can be approximated by the tally attached to that review, which takes the form of “x out of y people found the following review helpful”. That is, H = x/y. As an effective indicator of the public opinions, this evaluation metric has also been widely adopted in previous product review helpfulness studies [19]. To maintain the robustness of the prediction model, in this study, we only consider reviews with at least 10 votes, i.e., y ≥ 10.”) 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Liu into the teaching of Han because the references disclose the evaluation of user comments or reviews. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Han to simultaneously train models using a training set as in Liu in order to classify the user reviews or comments more accurately and efficiently.
As per claim 8, claim 5 is incorporated, Liu further discloses:
wherein the annotated data comprises voting data of the comment fetched from network, and the voting data is provided by a plurality of network users at least by ([Pg. 443] “To alleviate this problem, many Websites are now allowing readers of a review to indicate whether they think that review is helpful by voting for or against it, and a tally (or score) is provided in the form of “100 out of 150 people found the following review helpful”.” [Pg. 448, Sec. 4.1] discloses accessing review data from the IMDB website (network) which include reviews with at least 10 votes posted by 56,588 different users (network users)) and the tally attached to each review (annotated data) is based on readers of a review, from users of at least one or many different websites, voting for or against it as being helpful.
As per claim 13, claim 9 is incorporated, Han fails to disclose “wherein the device further comprises: a training module, configured to simultaneously train a selector model and a predictor model by a training set, wherein the training set comprises a plurality of comments and annotated data indicating a quality of each comment”
However, Liu teaches the following limitations, wherein the device further comprises: a training module, configured to simultaneously train a selector model and a predictor model by a training set at least by ([Pg. 447, Sec. 3.6] discloses the estimation of parameters of the model based on training data which involves the minimizing of function (7) which comprises variables as output by the models, such as the modeling of the writing style and the complete model, as previously cited; that is, the simultaneous training of the models is the minimizing of function (7) which comprises the calculations from these models,
wherein the training set comprises a plurality of comments and annotated data indicating a quality of each comment at least by ([Pg. 444, Sec. 2.1] “The helpfulness of a review in the training data can be approximated by the tally attached to that review, which takes the form of “x out of y people found the following review helpful”. That is, H = x/y. As an effective indicator of the public opinions, this evaluation metric has also been widely adopted in previous product review helpfulness studies [19]. To maintain the robustness of the prediction model, in this study, we only consider reviews with at least 10 votes, i.e., y ≥ 10.”) and the training set comprises reviews (comments) with a tally attached to each review which approximates its helpfulness (annotated data).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the  Liu into the teaching of Han because the references disclose the evaluation of user comments or reviews. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Han to simultaneously train models using a training set as in Liu in order to classify the user reviews or comments more accurately and efficiently.
Claim 16 recites similar claim limitations as the method of claim 8, except that it sets forth the claimed invention as device, as such it is rejected for the same reason as applied hereinabove.

Allowable over Prior Art
Regarding 35 USC 102/103, the prior art made of record neither renders obvious nor anticipates the combination of claimed elements, as similarly recited in claims 6, 14. That is, the prior art fails to disclose “optimizing the predictor model based on a predicted loss between the first prediction result and first annotated data of the first comment; determining whether to give the selector model a reward based on a performance of the predictor model; and optimizing the selector model by using the reward in response to determining to give the selector model the reward”. Claims 7, 15 are also allowable over the prior art due to their dependency on claims 6, 14, respectively. However, these claims would still need to be amended or cancelled in order to overcome the current 101 rejections and to put the claims into condition for allowance.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rappoport (US 8,930,366) discloses a method and system for automatically ranking product reviews according to review helpfulness;
Tsaparas (US 2011/0173191) discloses that user generated reviews and scores associated with the reviews may be used to train a review scoring model with textual features of the reviews. The review scoring model may be used to predict scores for newly received reviews;
Cao (US 2009/0083096) discloses determining low quality reviews;
Musgrove (US 2005/0034071) discloses a system and method for determining quality of written product reviews in an automated manner;
 Otterbacher (“Helpfulness” in Online Communities:A Measure of Message Quality) discloses the assessment of message quality, such as amazon product reviews;
Chen (Quality evaluation of product reviews using an information quality framework) discloses a method for evaluating the quality of information in product reviews;
Malik 
Saumya (Ranking online consumer reviews) discloses classifying reviews into low or high quality with the random-forest classifier and predicting of helpfulness scores of the high-quality reviews using the gradient boosting regressor;
Soliman (Utilizing Support Vector Machines in Mining Online Customer Reviews) discloses the applying of an opinion mining approach to summarize the unstructured and ungrammatical users' reviews, based on Support Vector Machine (SVM).
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/WILLIAM P BARTLETT/
Examiner, Art Unit 2169

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169